DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             MELANIE EAM,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D19-1035

                          [September 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502016CF011454A.

   Carey Haughwout, Public Defender, and David John McPhernin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals her conviction for second-degree murder with a
weapon and sentence of 50 years. She argues the trial court erred in
denying her motion to suppress. We disagree and affirm.

   The defendant and victim were involved in a romantic relationship.
When the victim told the defendant that he did not love her, she killed him
using a butcher knife from his kitchen. The State charged her with
second-degree murder with a weapon.

   A neighbor’s video surveillance showed the defendant’s vehicle coming
and going from the victim’s house on the evening of the stabbing.
Afterwards, law enforcement was unable to locate her. The next day, the
defendant’s cousin contacted a Florida detective (“FL detective”) and told
him the defendant fled to her aunt’s house in Maryland.
    The Florida detective and Maryland police confirmed the defendant’s
location in Maryland and impounded her car. The Maryland police
surveilled the aunt’s house in unmarked units. Around eleven hours later,
the same cousin permitted the detective and a Maryland law enforcement
officer to enter the house. The following conversation ensued when the
detective encountered the defendant:

      FL Detective: I’m not here to arrest you . . . I’m here to take
      your statement. That’s it, just to talk to you. And you can
      just come with me . . . to the police station. I promise, my
      word, we’ll bring you back here tonight.

      Defendant: Am I gonna be provided a lawyer before I say
      anything?

      FL Detective: Are you gonna be -- we’re not gonna provide
      you one. You’re just gonna come to the station and talk with
      me . . . that’s voluntary . . . you’re not under arrest.

      FL Detective: This is your opportunity to give your side of
      the story or explanation of what happened . . . you wanna talk
      here. We can talk here.

      Defendant: I am allowed to be provided with a lawyer.

      FL Detective: You could have retained an attorney – all the
      time, you could have retained . . . of course you could have . .
      . why would you need an attorney? Don’t you need to explain
      what happened?

      FL Detective: This is your opportunity cause you’re not
      gonna get another opportunity most likely . . . you know what
      an attorney would tell you to do. He won’t let you explain
      yourself. This is your opportunity right now.

    Because the defendant did not want to leave the house, the Florida
detective conducted the interview at the kitchen table—in the presence of
the defendant’s two cousins. He recorded the 34-minute interview on his
iPhone. During the recorded interview, the defendant confessed to
stabbing the victim and gave the FL detective a t-shirt she wore the night
of the stabbing.

   After the interview, the Florida detective asked if the defendant felt “like
[she] was under arrest and wasn’t free to leave?” She stated she “was not

                                      2
sure what to expect,” and continued to converse with the detective. The
defendant expressed she felt “very comfortable . . . more comfortable than
I had expected.”

   The defendant moved to suppress the confession and evidence derived
from it, arguing the statements occurred during a custodial interrogation
without Miranda 1 warnings. The defendant argued the Florida detective
also denied her Fifth and Fourteenth Amendment rights when he
continued to interview her after she unequivocally requested an attorney.

   The trial court held an evidentiary hearing. At the hearing, the
defendant argued for the first time that the Florida detective “misstated
the law to coerce [her] into speaking.” The State responded it was a non-
custodial interrogation because the Florida detective:

            •   did not place the defendant under arrest;

            •   expressly told her multiple times she was not under arrest;

            •   interviewed her in the presence of her two cousins;

            •   accepted her refusal to go to the police station;

            •   conducted the voluntary interview in a polite and short
                manner; and

            •   did not aggressively confront her.

   The State further reasoned that the surveillance officers did not stop
other cars entering and exiting the area or the defendant’s family
members, including the cousin, who entered and exited the house during
the surveillance.

   The Florida detective testified that he did not read the defendant
Miranda warnings because they were unnecessary. He did not believe the
defendant had a right to have an attorney present because this was a non-
custodial interview. He testified that no one asked him to stop the
interview or leave. Had anyone done so, he would have left.

  The defendant and cousin testified they did not feel free to leave the
house before the Florida detective arrived because the Maryland police


1Miranda   v. Arizona, 384 U.S. 436 (1966).

                                        3
seized the defendant’s car and sat outside of the house in unmarked cars
all day. But the defendant acknowledged she could have found other
modes of transportation.

    The trial court denied the motion to suppress. The court found the
defendant’s Fifth Amendment rights were not implicated because she was
not subject to a custodial interrogation under Ramirez v. State, 739 So. 2d
568 (Fla. 1999). The court found the Florida detective’s statement—that
an attorney would advise the defendant not to speak or that she “most
likely” would not have the opportunity to explain the story again—did not
rise to a material misstatement of law.

   At trial, the court admitted and played the recorded interview. Among
other evidence was the recording of the defendant’s car at the victim’s
home on the evening of the murder, the victim’s blood found in the
defendant’s car, and the defendant’s cell phone found at the victim’s home.
The jury found the defendant guilty of second-degree murder with a
weapon. The trial court adjudicated her guilty and sentenced her to 50
years in prison. From her conviction and sentence, the defendant now
appeals.

   The defendant argues the trial court erred in denying her motion to
suppress because she was: 1) subjected to a custodial interrogation; 2)
not advised of her Miranda rights; and 3) denied her Fifth Amendment
right to counsel. The State responds the defendant was not in custody
when interviewed by the Florida detective and therefore not entitled to
Miranda rights or counsel. Even if the trial court erred, the State argues
any error was harmless. The threshold inquiry is whether the defendant
was subject to a custodial interrogation.

    “A trial court’s ruling on a motion to suppress is a mixed question of
fact and law.” Bannister v. State, 132 So. 3d 267, 274–75 (Fla. 4th DCA
2014) (quoting State v. R.R., 90 So. 3d 919, 921 (Fla. 4th DCA 2012)).
“When reviewing a ruling on a motion to suppress an incriminating
statement, an appellate court accords a presumption of correctness to the
trial court’s factual findings, but independently reviews mixed questions
of law and fact that ultimately determine constitutional issues.” Id. at 275
(quoting State v. Jackson, 120 So. 3d 88, 90 (Fla. 4th DCA 2013)). We
have de novo review of legal conclusions. Id.

   “Both the United States and Florida Constitutions provide that persons
shall not be ‘compelled’ to be witnesses against themselves in any criminal
matter.” Id. (quoting Murdock v. State, 115 So. 3d 1050, 1055 (Fla. 4th
DCA 2013)). To protect a suspect’s Fifth Amendment right against self-

                                     4
incrimination during a custodial interrogation, that person must be
informed of his or her Miranda rights, including the “right to remain silent,
that any statement [made] may be used as evidence against him [or her],
and [the] right to the presence of an attorney, either retained or appointed.”
Miranda, 384 U.S. at 444; see also Bannister, 132 So. 3d at 275.

    Miranda warnings, however, “apply only if an individual is in custody
and subject to interrogation.” Senser v. State, 243 So. 3d 1003, 1008 (Fla.
4th DCA 2018) (emphasis added). If the interrogation is non-custodial, an
officer does not need to give Miranda warnings. Bannister, 132 So. 3d at
275. Nor is the officer required to provide a lawyer on the individual’s
request or stop questioning. Caldwell v. State, 41 So. 3d 188, 198 (Fla.
2010).

   “A person is in custody if a reasonable person placed in the same
position would believe that his or her freedom of action was curtailed to a
degree associated with actual arrest.” Ramirez, 739 So. 2d at 573
(emphasis added). This determination requires the consideration of:

      (1) the manner in which police summon the suspect for
      questioning; (2) the purpose, place, and manner of the
      interrogation; (3) the extent to which the suspect is confronted
      with evidence of his or her guilt; (4) whether the suspect is
      informed that he or she is free to leave the place of
      questioning.
Id. at 574 (citing State v. Countryman, 572 N.W.2d 553, 558 (Iowa 1997)).

   1. The Manner in Which Police Summoned the Suspect for Questioning.

   The defendant argues that “just because an interrogation occurs in a
suspect’s home does not mean the interrogation could never be regarded
as ‘custodial.’” Lee v. State, 988 So. 2d 52, 54 (Fla 1st DCA 2008). We
agree, but “the location of the interview is a factor that supports a trial
court’s conclusion that the defendant is not in custody.” Bannister, 132
So. 3d at 276 (quoting Snead v. State, 913 So. 2d 724, 726 (Fla. 5th DCA
2005)).

   “In those instances where an in-home interrogation was found to have
escalated past the level of ‘custodial,’ the interviewing officers typically
either exhibited an overwhelming show of authority or confronted the
defendant with contraband so indicative of guilt that a suspect would feel
there is enough evidence to be arrested.” Bannister, 132 So. 3d at 276.


                                      5
   Here, the trial court found:

      The first and second factors for consideration under Ramirez
      are closely related. In this case, the manner in which [the
      [d]efendant was summoned for the interview, and the place
      and manner of the interview, are significant.           [The FL
      detective] met [d]efendant at her aunt’s home. The [d]efendant
      was initially asked if she would be willing to go with [the
      Florida detective] to the local police station to talk. She was
      immediately told that she was not under arrest and would be
      free to return.

      The [d]efendant chose not to leave her aunt’s home and there
      was no pressure placed on her to leave with law enforcement.
      Thereafter, the entire interview occurred in the [d]efendant’s
      home. Moreover, the [d]efendant’s cousin was present during
      the entire interview.

      It is clear that the place and manner of the interview here
      would not lead a reasonable person to conclude that their
      freedom was curtailed to a degree associated with an arrest.
      The [d]efendant was interviewed in the presence of relatives in
      the safe environment of a family member’s home. She
      exercised the free choice not to leave that home.

The record supports those findings. The case law supports the trial court’s
conclusion.

   The Florida detective traveled to Maryland to meet the defendant at her
aunt’s house. The Maryland police surveilled the aunt’s house for nearly
eleven hours and impounded the defendant’s car, but no one was stopped
coming or going from the house during the surveillance. When the
defendant refused to go to the police station, the detective agreed to
interview her at the house. He advised her multiple times that she was
not under arrest and never handcuffed her. The defendant agreed to
speak with the Florida detective. And, when the interview was over, the
Florida detective left the home thanking the defendant for speaking with
him.

    Nevertheless, the defendant argues a reasonable person would not have
felt she was at liberty to terminate the interrogation and leave because the
police deprived her of her means of transportation and kept a constant eye
on her all day. She cites to Myers v. State, 211 So. 3d 962 (Fla. 2017), Lee,


                                     6
988 So. 2d at 54, and Killian v. State, 761 So. 2d 1210 (Fla. 2d DCA 2000),
in support.

   In Myers, law enforcement aggressively interrogated the defendant on
two separate occasions, threatened him, called him a liar, and cursed him
out at the police station. 211 So. 3d at 966. In Lee, a 17-year old did not
feel free to leave after his parents were asked to leave the room so that law
enforcement could question him alone and the officer continuously
accused him of the crime, which he denied. 988 So. 2d at 54. In Killian,
the defendant did not feel free to leave because the detective told him to
wait outside his house while they executed a search warrant and law
enforcement kept an eye on him. 761 So. 2d at 1211–12. The trial court
rightfully distinguished these cases from the unobtrusive and passive
surveillance by the unmarked cars and towing of the defendant’s vehicle.

   We understand the defendant’s suggestion that she did not feel free to
terminate the encounter because the Florida detective said she was not
going to be given an opportunity to speak to an attorney. However, her
subjective feelings do not dictate the result. We are required to determine
whether “a reasonable person placed in the same position would believe
that his or her freedom of action was curtailed to a degree associated
with actual arrest.” Ramirez, 739 So. 2d at 573 (emphasis added).

   We cannot say the defendant was summoned in a manner that would
lead a reasonable person to feel detained “to a degree associated with
actual arrest.” See id.

   2. The Purpose, Place, and Manner of the Interrogation.

   In State v. Figueroa, the Fifth District held the defendant was not in
custody for Miranda purposes because the interview occurred at the
defendant’s house around the dining room table and detectives did not
coerce or intimidate him. 139 So. 3d 365, 368 (Fla. 5th DCA 2014). There,
the detectives testified the defendant could have left the dining room at
any time because his egress was not blocked, he was not handcuffed, and
he was not under arrest. Id. at 367.

   Here, the defendant’s 34-minute interview took place in her aunt’s
house at the kitchen table in the presence of her cousins. She was not
handcuffed or prevented from leaving the table. The Florida detective did
not intimidate the defendant or make physical threats. In fact, after the
interview, the defendant expressed that she felt “very comfortable”
speaking with the detective.


                                     7
   After the defendant told the Florida detective she killed the victim
because “he said he didn’t actually love [her],” he asked for more specifics;
such as, where she got the knife and if she remembered what she wore.
When the detective asked her to “just describe [the shirt] for me,” the
defendant responded: “I can just (inaudible) if you want,” and voluntarily
handed him the shirt she had worn. See Duddles v. State, 845 So. 2d 939,
941 (Fla. 5th DCA 2003) (finding that although the detective informed the
defendant of allegations against him, the detective asked defendant for his
side of the story and did not use coercion, intimidation, or trickery).

   Here, the aunt’s house, the conversational tone of the interview, and
the fact that they sat around the kitchen table with the defendant’s
cousins nearby weigh in favor of the State.

   3. The Extent to Which the Defendant Was Confronted with Evidence of
      Guilt.

   The trial court found the Florida detective did not confront the
defendant during the interview with inconsistences in her statement
because she was forthright in describing what happened. The court
further found the Florida detective did not confront the defendant with
evidence. Even if the defendant had been confronted with evidence, this
does not turn a consensual encounter into a custodial interrogation. See
Figueroa, 139 So. 3d at 368–69.

   The Florida detective told the defendant he knew a lot about what
happened and “people (inaudible) the house the other night in your car.”
He also stated, “this is your opportunity’ cause right now it's coming out
that . . . basically, everything shows that you just drove over there with
the intention of killing [the victim] which is really bad.”

   The Florida detective asked open-ended questions about what
happened that night, to which the defendant replied, “you know what he
said?” The interview was conversational, rather than confrontational.
This factor also weighs in favor of the State.

   The Florida detective advised the defendant of some of the evidence, but
she responded by conversing with the Florida detective, admitting her
guilt, and providing him with the shirt she wore that evening. She was not
confronted with inconsistencies or evidence in such a manner that would
cause a person to feel their freedom was restrained to the extent of a formal
arrest.



                                     8
   4. Whether the Suspect is Informed that She Was Free to Leave the Place
      of Questioning.

    The trial court reasoned the “[d]efendant was questioned in her aunt’s
house.” She was told up front that she was not being arrested and that
the Florida detective would return to Florida. While the Florida detective
did not tell the defendant she was free to leave, he told her that she was
not under arrest multiple times. The Florida detective also told her he was
going to leave the house and gave her his business card. He thanked the
defendant for talking to him, thanked her cousin for letting him in, and
left after the interview. The defendant stayed in the house, while the
defendant’s cousin continued to speak with the detective outside.

   We cannot say that a reasonable person placed in the same position as
the defendant would not feel free to leave the place of questioning.

   Based on the totality of the circumstances, the four Ramirez factors,
and case law, this was, as the trial court found, not a “custodial”
interrogation. Without a custodial interrogation, the defendant was not
entitled to Miranda warnings or an attorney.

   Affirmed.

WARNER, J., and HILAL, JENNIFER, Associate Judge, concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    9